       Case 4:19-cr-00083-BMM Document 71 Filed 04/16/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA,
                   GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                        Cause No. CR-19-83-GF-BMM
             Plaintiff,

vs.                                      ORDER TO TRANSPORT
                                           DEFENDANT FOR
AUSTIN KADE GOINGS,                         SENTENCING

             Defendant.


      The Defendant, Austin Goings, has a right to appear personally

for his sentencing hearing. United States v. Ornelas, 828 F.3d 1018,

1021 (9th Cir. 2016) (citing U.S. Const. amends. V, VI, XIV); Fed. R.

Crim. P. 43(a)(3). Mr. Goings has not waived that right. Accordingly,

      IT IS HEREBY ORDERED that the U.S. Marshals Service shall

transport the Defendant from the Cascade County Detention Center to

the Missouri River Federal Courthouse for his sentencing hearing on
       Case 4:19-cr-00083-BMM Document 71 Filed 04/16/21 Page 2 of 2



April 28, 2021 at 3:00 p.m.

     DATED this 16th day of April, 2021.
